Citation Nr: 1437974	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-38 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability to include as due to Agent Orange exposure.

2.  Entitlement to service connection for Type II diabetes mellitus to include as due to Agent Orange exposure.

3.  Entitlement to a chronic gastroesophageal disability to include as secondary to service-connected disability.

4.  Entitlement to a chronic eye disability to include as secondary to service-connected disability.

5.  Entitlement to a chronic bladder disability to include as secondary to service-connected disability.

6.  Entitlement to erectile dysfunction to include as secondary to service-connected disability.

7.  Entitlement to a chronic cardiac disability to include as secondary to service-connected disability.

8.  Entitlement to chronic peripheral neuropathy of the upper and lower extremities to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.  

At March 2014, the Veteran submitted additional evidence directly to the Board accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  Additional evidence has also been associated with the Virtual VA file since the Statement of the Case; and in August 2014, the Board obtained a signed written waiver of the RO's initial consideration of this additional evidence.  

The issues of entitlement to a chronic lung disability and a chronic cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran is not currently diagnosed with Type II diabetes mellitus, nor has it otherwise been clinically established.

2.  A chronic gastrointestinal disability, to include GERD and esophageal stricture, was not manifest during active service and is not otherwise attributable to active service or to service-connected disability.

3.  A chronic eye disability, to include glaucoma, cataracts, and dry eye syndrome, was not manifest during active service and is not otherwise attributable to active service or to service-connected disability.

4.  A chronic bladder disability, to include bladder outlet obstruction, was not manifest during active service and is not otherwise attributable to active service or to service-connected disability.

5.  Erectile dysfunction was not manifest during active service and is not otherwise attributable to active service or to service-connected disability.
 
6.  The competent medical evidence shows that the Veteran is not currently diagnosed with chronic peripheral neuropathy of the bilateral upper and lower extremities.



CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic gastrointestinal disability was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
  
3.  A chronic eye disability was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  A chronic bladder disability was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  Erectile dysfunction was not incurred in or aggravated by service and is not causally related to service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).
 
6.  Chronic peripheral neuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not causally related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 and May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2011. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  Thus, there is no evidence that additional records have yet to be requested.

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  

In this case, as no medical evidence has been presented showing diagnosis of Type II diabetes, the Board finds that an etiology opinion is not necessary for diabetes or any claimed associated conditions.  

The record indicates that the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  The record also includes diagnoses of numerous eye conditions (glaucoma, cataracts, myopia, astigmatism, presbyopia, and dry eye syndrome), gastroesophageal conditions (esophageal stricture and GERD), bladder outlet obstruction, and erectile dysfunction.  In addition, VA treatment records note that the Veteran complained of burning and tingling in his feet.  As the record, however, is absent any competent evidence that indicates that any of these diagnoses or complaints may be associated with the Veteran's active service, to include presumed herbicide exposure, the Board finds that etiology opinions for an eye condition, peripheral neuropathy, a gastroesophageal condition, a bladder condition, and erectile dysfunction are not necessary.  
  
Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has type 2 diabetes or acute and subacute peripheral neuropathy shall be presumed to have been exposed during such service to a herbicide agent, and such diseases shall be service-connected, even though there is no record of such disease during service.

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.

Originally, the Veteran did not contend that any of his claimed conditions had their onset in service.  Instead, his contention was that he had Type II diabetes mellitus due to his service in Vietnam and particularly to his presumed Agent Orange exposure; that his GERD, eye conditions, bladder condition, and erectile dysfunction were secondary to Type II diabetes mellitus; and that he suffers from peripheral neuropathy of the upper and lower extremities secondary to Type II diabetes mellitus.  In this case, in the March 2014 Appellant's Brief, the Veteran's representative noted that it was the Veteran's position that his conditions had their onset while in service warranting service connection.  

The service treatment records, however, are absent complaints, findings or diagnoses of diabetes, GERD, a chronic eye disability, a chronic bladder disability, erectile dysfunction and peripheral neuropathy during service.  

The Board notes that with respect to the Veteran's eyes, he entered service with a refractive error and visual acuity of 20/200 correctable to 20/20 in both eyes.  The Board notes that refractive error of an eye is excluded, by regulation, from the definition of disease or injury for which veteran benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Because refractive error, whether incurred prior to service, during service, or after service is not defined as a disease or injury, service connection for refractive error is not authorized.  But see Browder v. Brown, 5 Vet. App. 268 (1993) (indicating that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability).  In this case, the Veteran has not alleged that he incurred eye trauma or otherwise aggravated any existing refractive error in service, nor is there superimposed eye pathology.    

Despite complaints in service of stomach cramps, diarrhea, and vomiting in May 1968, pain in chest radiating down the left arm found to probably be secondary to intestinal gas pain in July 1968, and sick to stomach in May 1969, the Board cannot conclude a "chronic" gastroesophageal condition was incurred during service.  That an injury or illness occurred in service alone is not enough; there must be chronic disability resulting from that injury or illness.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

Thus, there is no medical evidence that shows that the Veteran suffered from diabetes, GERD, a chronic eye disability, a bladder disability, erectile dysfunction and peripheral neuropathy during service during service. 

The Board has reviewed all service treatment records as well as all VA medical records and finds that the Veteran has not been diagnosed as having Type II diabetes mellitus or chronic peripheral neuropathy of the upper and lower extremities, nor have these disorders otherwise been clinically established.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  

Here, although the VA medical records indicate that the Veteran has low blood sugar and complained of burning/tingling in his feet at night, there is no competent medical evidence reflective of diagnoses of Type II diabetes or peripheral neuropathy of the upper and lower extremities at any time during the appeal period.  Low blood sugar and burning/tingling in the feet are just reported symptomatology.  Without a recognized disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

As a layman, the Veteran is not competent to offer diagnoses or opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The medical records also do not include any opinions linking the Veteran's GERD, eye conditions, bladder condition, or erectile dysfunction to his active duty service or to service-connected disability.  Although there is evidence of stomach discomfort on two occasions during service as well as chest pain secondary to probable intestinal gas pain on one occasion, without competent evidence linking GERD to the Veteran's active service, the benefits sought on appeal cannot be granted.  

Thus, the record is absent evidence of current diagnoses of diabetes mellitus and chronic peripheral neuropathy of the upper and lower extremities.  The record is also absent evidence of GERD, a chronic acquired eye disability, a chronic bladder disability, and erectile dysfunction during service.  The record is further absent medical evidence of a nexus between GERD, a chronic eye disability, a chronic bladder disability, and erectile dysfunction and the Veteran's active duty service or service-connected disability.

The Board notes that the Veteran contends that his GERD, a chronic eye disability, a chronic bladder disability, and erectile dysfunction are related to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, etiology and diagnoses, fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to GERD is denied.

Entitlement to a chronic eye disability is denied.

Entitlement to a chronic bladder disability is denied.

Entitlement to erectile dysfunction is denied.

Entitlement to chronic peripheral neuropathy of the upper and lower extremities is denied.

REMAND

The Veteran contends that he has a chronic lung disability related to his active duty service and particularly to exposure to Agent Orange.  In March 2008, when he filed his claim for service connection, the Veteran noted that his doctor stated that his lung condition was secondary to his Agent Orange exposure in Vietnam.

The United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) did not preclude a Veteran from establishing service connection for a disease alleged to be due to radiation exposure with proof of actual direct causation.  Combee v. Brown, supra at 1039.  The rationale employed in Combee would also appear to apply to claims based on exposure to herbicide agents.  Under the United States Court of Appeals for the Federal Circuit's holding in Combee, the VA is required to consider, in addition to the statutory presumptions referable to herbicide exposure (including Agent Orange) diseases contained in § 3.309(e), whether the Veteran would be entitled to service connection on a direct basis under 38 U.S.C.A. § 1110. 

Thus, the Board finds that remand is warranted in order to obtain an opinion as to whether the Veteran's diagnosed lung disorder is etiologically related to active duty to include exposure to herbicides and whether the Veteran has a chronic cardiac disorder etiologically related to active duty to include exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also contends that he has a cardiac disorder as a result of his diabetes mellitus.  The Board notes that a September 2009 VA medical record reported that on EKG, there was sinus tachycardia; and a June 2013 VA medical record reported that on EKG, there were nonspecific ST abnormalities inferiorly and anterolaterally.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, shall be presumed to have been exposed during such service to a herbicide agent, and such diseases shall be service-connected, even though there is no record of such disease during service.  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.

Thus, the Board finds that remand is warranted in order to obtain an opinion as to whether the Veteran has a current chronic cardiac disorder which is etiologically related to active duty to include exposure to herbicides.  See Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any current lung and cardiac disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue to include obtaining his own medical opinion regarding the etiology of any lung and cardiac disorders.

2.  The claims file should be forwarded to an appropriate VA physician to determine the etiology of any current lung and cardiac disorders.  The claims file, Virtual VA, and VBMS should be reviewed by the physician, and the report should reflect that such a review was made.  

The examiner should identify all chronic lung disorders and for each, provide an opinion as to whether it is at least as likely as not that any such chronic lung disorder is in any way related to the Veteran's active duty service to include his presumed Agent Orange exposure.  

The examiner should also identify all chronic cardiac disorders and for each, provide an opinion as to whether it is at least as likely as not that any such chronic cardiac disorder is in any way related to the Veteran's active duty service to include his presumed Agent Orange exposure.  If ischemic heart disease is found, that should be specifically set out, as should a finding that there is no ischemic heart disease if that is the determination.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


